TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 8, 2021



                                     NO. 03-21-00174-CV


                                  T. M. and O. A., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




         APPEAL FROM THE 207TH DISTRICT COURT OF HAYS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
          AFFIRMED IN PART; REVERSED AND REMANDED IN PART –
                    OPINION BY CHIEF JUSTICE BYRNE;
         CONCURRING AND DISSENTING OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on March 30, 2021. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court affirms the trial court’s order terminating the parents’

rights and appointing the Department as permanent managing conservator of the children. The

Court reverses the portion of the trial court’s judgment finding statutory grounds under

subsection (E) and remands for further proceedings as to that subsection. Because appellants are

indigent and unable to pay costs, no adjudication of costs is made.